Exhibit 10.2

John H. Marmaduke Family Limited Partnership

Hastings Entertainment, Inc.

Common Stock

Reference number

Rule 10b5-1 Sales Plan

The John H. Marmaduke Family Limited Partnership (the “Partnership”), has, as of
the date set forth below, established this Sales Plan (the “Plan”) in order to
sell shares of Hastings Entertainment, Inc. (the “Issuer”) common stock pursuant
to the requirements of Rule 10b5-1 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). This Plan replaces the Partnership’s prior plan
and constitutes written notice of the termination of the prior plan. This Plan
is adopted as of April 13, 2012.

The Partnership requests that Sterne, Agee & Leach, Inc. (“Sterne Agee”) execute
the Plan as follows:

 

1. Starting on May 1, 2012, and subject to paragraph 1(d) below,

 

  a.

For securities other than stock options,1 sell on The NASDAQ Stock Market, LLC
(the “Exchange”) shares in accordance with the following formula and direction:

During the period beginning May 1, 2012, and ending April 30, 2013, in each
calendar month sell a total of 8,000 shares of common stock of the Issuer.

 

  b. If for any reason the total number of shares designated to be sold in any
one calendar month are not sold, the unsold balance shall be sold in the next
calendar month or months.

 

  c. No stock options will be exercised or sold under this Plan.

 

  d. Notwithstanding any provision herein to the contrary, in the course of
selling the shares as described in paragraph 1(a) above, Stern Agee shall use
its reasonable best efforts to sell such shares in a manner so that such sales
do not adversely affect the trading price for shares on the Exchange or any
other securities exchange on which the shares are listed. In any case, Stern
Agee shall not sell during any period of three (3) consecutive trading days a
number of shares in excess of one half (1/2) of the average daily trading volume
of the shares during the thirty (30) day period immediately preceding such three
day period.

 

2. The Plan shall end on the earliest of:

 

  a. April 30, 2013;

 

  b. the completion of all sales contemplated in paragraph 1 of the Plan;

 

1  For the purposes of the Plan, “stock options” means stock options issued by
the Issuer, not, for example, publicly traded options.



--------------------------------------------------------------------------------

  c. the Partnership’s or Sterne Agee’s reasonable determination that:

 

  (i) the Plan does not comply with Rule 10b5-1 or other applicable securities
laws;

 

  (ii) The Partnership has not, or Sterne Agee has not, complied with the Plan,
Rule 10b5-1 or other applicable securities laws; or

 

  (iii) The Partnership has made misstatements in its Client Representation
Letter to Sterne Agee;

 

  d. the filing of a bankruptcy petition by the Issuer;

 

  e. the public announcement of a merger, recapitalization, acquisition, tender
or exchange offer, or other business combination or reorganization resulting in
the exchange or conversion of the shares of the Issuer into shares of a company
other than the Issuer;

 

  f. the public announcement of a public offering of securities by the Issuer;
or

 

  g. receipt by Sterne Agee of written notice of termination from the
Partnership pursuant to paragraph 12 below.

 

3. If Sterne Agee must suspend sales allocated under the Plan, pursuant to
paragraph 1 above, on a particular day for any of the following reasons:

 

  a. a day specified by the Plan is not a day on which the shares trade regular
way on the Exchange;

 

  b. trading of the shares on the Exchange is suspended for any reason;

 

  c. there is insufficient demand for any or all of the shares at or above the
specified price;

 

  d. Sterne Agee cannot effect a sale of shares due to legal, regulatory or
contractual restrictions applicable to it or to the Partnership (including
without limitation, Regulation M); or

 

  e. if the shares are being sold pursuant to a registration statement, the
termination, expiration, suspension or unavailability of the registration
statement;

then Sterne Agee will resume sales in accordance with paragraph 1 above on the
next day specified in the Plan after the condition causing the suspension of
sales has been resolved to the satisfaction of Sterne Agee and the Partnership.
Shares allocated under the Plan for sale during the period when sales under the
Plan are suspended will be sold if they are otherwise eligible for sale under
the Plan at a later date.

 

2



--------------------------------------------------------------------------------

4. At the discretion of Sterne Agee, but subject to paragraph 1(d) above, shares
allocated under the Plan for sale on a given day or date may be sold in bulk or
in smaller increments, depending upon market demand and the minimum price
established in paragraph 1.

 

5. In the event of a stock split or reverse stock split, the dollar amount at
which shares are sold will be automatically adjusted proportionately.

 

6. Unless the Partnership has indicated otherwise in paragraph 2 above, in the
event of a reincorporation or other corporate reorganization resulting in an
automatic share-for-share exchange of new shares for the type of shares subject
to the Plan, then the new shares will automatically replace the type of shares
originally specified in the Plan.

 

7. Rule 144 and Rule 145

 

  a. The Partnership requests and authorizes Sterne Agee to file on its behalf
the Forms 144 submitted to Sterne Agee necessary to effect the Plan, if any.

 

  b. If appropriate, the Partnership understands and agrees that Sterne Agee
will file one Form 144 at the beginning of each three-month period, commencing
prior to the date of the first sale made under the Plan, and that each Form 144
shall state that the sales are being effected in accordance with a sales plan
intended to comply with Rule 10b5-1.

 

  c. Sterne Agee will conduct sales pursuant to Rule 144 or Rule 145 if
appropriate, including applying Rule 144 volume limitations.

 

8. Indemnification.

 

  a. The Partnership agrees to indemnify and hold harmless Sterne Agee from and
against all claims, losses, damages and liabilities arising out of inquires
and/or proceedings resulting from assertions that:

 

  (i) the Plan or sales made under the Plan do not comply with Rule 10b5-1 or
with state securities laws or regulations prohibiting trading while in
possession of material nonpublic information and

 

  (ii) Sterne Agee has not executed any sales pursuant to the provisions of the
Plan.

 

  b. This indemnification will survive termination of the Plan.

 

9. The Plan may be modified or amended only upon:

 

  a. the written agreement of the Partnership and Sterne Agee and

 

  b. the receipt by Sterne Agee of a certificate that the Partnership has signed
to the effect that the representations, warranties and covenants contained in
the Partnership’s Client Representation Letter, dated the date hereof, are true
as of the date of such certificate.

 

3



--------------------------------------------------------------------------------

10. The Plan may be signed in counterparts, each of which will be an original.

 

11. The Plan and the Partnership’s above-mentioned Client Representation Letter,
dated the date hereof, together constitute the entire agreement between the
Partnership and Sterne Agee regarding the Plan.

 

12. All notices given by the parties under this Plan will be as follows:

 

  a. If to Sterne Agee:

Sterne, Agee & Leach, Inc.

ATTN: Bob Nasi

13727 Noel Road, Suite 730

Dallas, Texas 75240

 

  b. If to the Partnership:

John H. Marmaduke Family Limited Partnership

ATTN: John H. Markmaduke

PO Box 35350

Amarillo, TX 79120

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

13. This Plan will be governed by and construed in accordance with the internal
laws of the State of New York.

 

By:   The John H. Marmaduke Family Limited Partnership, a Texas limited
partnership   By:   John H. Marmaduke Management, Inc.,a Texas corporation, its
Managing General Partner     By:  

/s/ John H. Marmaduke

      John H. Marmaduke, President   Date:   April 13, 2012

 

  Acknowledged and Agreed this 13th day of April, 2012   Sterne, Agee & Leach,
Inc.   By:  

/s/ Bob Nasi

  Bob Nasi, Vice President  

Institutional Sale Trading

Sterne, Agee & Leach, Inc.

 

5